Citation Nr: 1122823	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-32 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for nasopharyngeal cancer.  


REPRESENTATION


Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 2010 rating decision of the VA Regional Office (RO) in Cheyenne, Wyoming that declined to reopen the claim of entitlement to service connection for nasopharyngeal cancer due to Agent Orange exposure.  

The Veteran was afforded a videoconference hearing at the RO in December 2010 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  


FINDINGS OF FACT

1.  The RO most recently declined to reopen the claim of entitlement to service connection for nasopharyngeal carcinoma in April 2007.  The Veteran did not appeal within one year of notification of the decision.

2.  The evidence added to the record since the April 2007 determination is not relevant and probative of the issue at hand.



CONCLUSIONS OF LAW

1.  The April 2007 rating decision that declined to reopen the claim of entitlement to service connection for nasopharyngeal carcinoma is final. 38 U.S.C.A. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence sufficient to reopen the claim has not been received since the last final determination and the claim is not reopened. 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA), 

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  In this regard, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

Here, the appellant was sent a letter in February 2010 prior to the initial unfavorable decision on the claim under consideration.  The letter informed him of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  Notification that includes information pertaining to a disability rating and an effective date for the award if service connection were granted was also sent to the appellant at that time.  In this case, however, the case is not reopened.  Therefore, no rating or effective date will be assigned with respect to the claim.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive VA outpatient and private clinical records have been received and reviewed.  The Veteran presented testimony on personal hearing in December 2010.  The appellant's statements in the record, as well as the whole of the evidence have been carefully considered.

The Veteran has not been afforded a VA examination as to the issue of whether new and material evidence has been received to reopen the claim of service connection for nasopharyngeal cancer.  This is because applicable statute and regulation specifically provide that an examination is not required if new and material evidence is not received since the last prior denial of the claim such as in this case. See 38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(iii).

During the hearing, it was established that a prehearing conference had been established.  The issue was clarified and it was established that the Veteran's Law Judge would be looking for evidence that was new and material.  Such actions comply with 38 C.F.R. § 3.103.  The Board finds that he appellant has actual notice of the issue on appeal and the need to submit new and material evidence.  Furthermore, there is nothing to suggest that there was additional outstanding evidence.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet. App. 183; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  The claim are ready to be considered on the merits.  

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2010); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2010).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A. § 1116(a) (1) (West 2002 & Supp. 2010).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a) (6) (ii) (2010).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary. 38 U.S.C.A. § 1113(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(d) (2010).

The following diseases are deemed associated with herbicide exposure, under current VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias.  These diseases shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010), 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. §§ 501(a), 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.309(e) (2010).

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii) (2010).

Factual Background and Legal Analysis

Service connection for nasal cancer was denied in December 1999.  The Veteran did not file an appeal and this determination is final. See 38 C.F.R. § 20.1103 (2010).  Service connection for nasopharyngeal cancer as a result of exposure to herbicides was denied by RO rating action dated in October 2000.  Service connection for nasopharyngeal cancer due to Agent Orange exposure was subsequently denied in November 2001 and the Veteran did not perfect an appeal.  Service connection for nasopharyngeal cancer due to Agent Orange exposure was subsequently denied in April 2002 and the Veteran did not appeal.  These determinations are final.  He attempted to reopen the claim in February 2007.  The RO declined to reopen the claim by rating action dated in April 2007 and the Veteran did not appeal.  The Board must therefore review all of the evidence submitted since the last final disallowance of the claim to determine whether the appellant's claim for service connection should be reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet. App. 273 (1996).  A claim that is the subject of a final decision can be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010).  

New evidence is defined in 38 C.F.R. § 3.156(a) (2010) as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the April 2002 RO rating decision showed that the Veteran served in Vietnam.  On examination in June 1969 for discharge from service, the nose and neck were evaluated as normal.  VA outpatient clinic notes dated in 1999 reflect that he was seen for a nasal mass for which he underwent diagnostic studies, including biopsy.  The pathology report dated in August 1999 was interpreted as showing poorly differentiated carcinoma consistent with poorly differentiated nonkeratizing squamous cell carcinoma.

A VA medical service progress note dated in May 2000 indicated that the appellant provided history of serving in Vietnam as a guard, and that he was exposed to Agent Orange through the general spraying of such in the area.  It was reported that medical history was significant for squamous cell carcinoma of the nasopharynx, status post radiation therapy.  On examination, it was noted that there was no longer a mass in the posterior nasopharynx.  In the assessment, the examiner stated that the Veteran had squamous cell carcinoma, status post radiation therapy.  It was added that "[s]ince squamous cell carcinoma was in the nasopharynx which is part of the respiratory tract...the patient has had radiation therapy...but he still has sequelae from the treatment which is dysphagia and an inability to eat solid foods."  

In February 2002, the Veteran's physician noted that he had seen multiple people with Agent Orange exposure contract head and neck cancer and that many of them smoked and drank.  It was reported that the Veteran had never been a smoker.  The physician stated that although it was impossible to establish direct causality between Agent Orange exposure and malignancy, it was known that people with significant exposure to pesticides, herbicides, etc., had more problems with malignancies.  He stated that in his opinion, Agent Orange exposure was probably a risk factor in the development of many types of malignancies.

By rating action dated in April 2002, the RO denied service connection for nasopharyngeal cancer on the basis that there was no medical or regulatory basis to support a grant of service connection for nasopharynx cancer based on herbicide exposure, and that a positive association did not exist.  It was also found that there was no evidence of service incurrence, or that the condition arose within the one-year presumptive period of discharge from active duty. 

A VA outpatient clinic note dated in December 2006 was received in which the VA examiner, the Chief of Oncology, stated that service connection due to Agent Orange exposure was permitted for cancers of the respiratory tract, and that the sites listed were the lung, bronchus, larynx or trachea.  She stated, however, that all sites in the upper aerodigestive tract were contiguous, exposed to the same inhaled agents and covered with the same type of cells.  The physician related that "Thus additional contiguous anatomic sites such as nasopharynx, nasal cavities, oropharynx, hypopharynx, oral cavity, tongue and tonsils should be included in Agent Orange service connection."  It was added that this point had persuaded a Federal judge in at least one appeal of her patients with nasopharyngeal carcinoma to allow a determination of Agent Orange service connection.  

VA Fast Letter 03-20 was admitted into evidence wherein a synopsis of the April 2001 National Academy of Sciences white paper findings and conclusions were presented.  In April 2007, an unknown advisor annotated on the Fast Letter that the VA physician's opinion was without reference to supporting studies and was her own personal opinion.  It was noted that the opinion would be weighed against the accepted studies and the opinion of the National Academy of Sciences based on studies concluding that no such association existed between exposure to Agent Orange and nasopharyngeal cancer.

By rating action dated in April 2007, the RO declined to reopen the claim of entitlement to service connection for nasopharyngeal cancer as due to Agent Orange exposure on bases as cited previously.  It was also found that the VA examiner's report in December 2006 represented no more than a personal opinion when weighed against the National Academy of Sciences 2001 study.

The Veteran most recently attempted to reopen the claim of entitlement to nasopharyngeal cancer in February 2010.  Evidence added to the record after the 2007 RO decision consists of private medical records dated in 1999 showing treatment for nasopharyngeal cancer.  Additionally, a copy of a Board decision promulgated in August 2008 in which there had been a favorable determination on the issue of entitlement to service connection for nasopharyngeal cancer was received.  The Veteran presented testimony on personal hearing in December 2010 to the effect that his doctor had told him that the type of cancer he had was related to Agent Orange exposure in service, and that the 2008 Board decision fit the same fact pattern as his such that service connection should be awarded.

After reviewing the additional submissions, the Board finds that the evidence received since the April 2007 rating decision is cumulative and/or redundant of prior data in the record.  Evidence that is merely cumulative cannot be "new and material" even if that such information was not previously before agency decision makers. 38 C.F.R. § 3.156(a), Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  The pertinent law and regulations regarding his disability has not changed.  The fact that he had nasopharyngeal cancer had previously been established.  Such evidence is cumulative  The only other evidence submitted in support of the claim is the Veteran's statements and testimony that he is entitled to service connection because he was exposed to Agent Orange in Vietnam.  The record reflects that the appellant presented these same assertions in the prior claims of service connection for disability occasioned by Agent Orange exposure.  His more recent assertions in support of the claim are duplicative of those made prior to April 2007.  Such evidence is also cumulative.  The Board decision submitted in support of the claim is not evidence.  It is merely a decision based on the specific facts of that case and has no bearing on the appellant's claim for benefits.  To the extent that he reports that he was told there is a relationship between his cancer and Agent Orange, such testimony is cumulative of prior medical evidence and is therefore, not new and material.

In summary, the evidence added to the record since the April 2007 determination relating to nasopharyngeal cancer due to exposure to Agent Orange is merely cumulative and does not provide a basis to reopen the claim. See 38 U.S.C.A. § 5108; 38 C.F.R. 3.156.


ORDER

The application to reopen the claim of entitlement to service connection for nasopharyngeal cancer is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


